Patterson, J.:
I concur in the affirmance of the surrogate’s decree. The time of the vesting in possession of the gift over of the one-half of the residuary estate was by the express terms of the will at the death of the testator’s daughter-in-law, and not that of his son. She having died during the testator’s lifetime, and the trust estate in the executors never having arisen, the title vested in the descendant or descendants of the testator’s son then in being. (McLean v. Freeman, 70 N. Y., 85; *515Campbell v. Rawdon, 18 id., 412.) The appellant’s counsel admits that to construe the residuary clause as he does the words “ upon her death ” must be eliminated from it. To do so would be to expunge that which is the most important factor of all in the solution of the pending question. It was evidently the intention of the testator, when the will was executed, to fix that event as the fact upon and the time at which the ultimate interest or estate in the one-half should vest in possession ; and the court will not arbitrarily adopt another contingency or another time simply because, in the light of subsequent events, it thinks that if the testator had anticipated them he would have made a different disposition of his property. If anything could be spelled out of this will, in the light of surrounding circumstances, which indicated that the testator intended to postpone the vesting of the estate until the death of. the son, we would be very glad to find it, and prompt to act upon it. Nothing is really claimed to have that effect, but the use of the plural “ descendants ” and the gift over in shares according to the statute of New York. It cannot be inferred from this that the testator contemplated a second marriage of his son and issue of that marriage. He survived his daughter-in-law (for whom the life interest was designed), more than two years and made no change in his will. We are not to presume that he did not understand what would be the legal effect of this fifteenth clause after the death of his son’s first wife; on the contrary, he is to be regarded as knowing it; • and he having made no alteration in that clause, the construction given by the surrogate and the referee was right.
. Decree affirmed, with costs to both parties, payable out of the fund.